DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-14 and 16-26 are pending and claims 1-10, 13-14, 16-17, and 22-26 have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 11/25/2020, the following has occurred: Claims 1, 5, 8, 9, 14, and 21-23 have been amended; Claim 15 has been canceled; Claims 24-26 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13-14, 16-17, and 22-26 have been considered but are moot because the arguments do not apply to the new grounds of rejection, necessitated by the amendment dated 11/25/2020. 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “a guide, comprising: a first portion extending, through an aperture in one bracket, outwardly from a flange in said one bracket, said first portion being passed, during said use of said tray, through apertures in another bracket from said two brackets, and a second portion disposed within another bracket from said two brackets, said second portion interlocking with said first portion during use of said tray,”. – As the first portion has already been claimed as extending from one bracket and connecting with a second portion extending from another, it is unclear how it can also connect with multiple apertures of the other bracket. Furthermore, as each bracket has only been claimed as having a single aperture, it is unclear how the other bracket has multiple apertures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffer et al. (US Patent No. 8,093,499).
Regarding Claim 1, Hoffer discloses an apparatus that at least stores objects of varying sizes, said apparatus comprising: adjustable trays (Hoffer: Fig. 1-10; 102) configured to support the objects at bottom surfaces thereof; a strap (Hoffer: Fig. 1-10; 200) attachable to each adjustable tray, said strap having ends being releasably securable to each other during use of said apparatus; and a means for mounting (Hoffer: Fig. 2; 164) said trays in a generally vertical plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US Patent No. 8,093,499) in view of Cheng et al. (US Pub. No. 2017/0184224).
Regarding Claim 2, Hoffer discloses the apparatus of claim 1, wherein each tray from said trays comprises: two brackets (Hoffer: Fig. 2; 130, 132) mounted, during use of said apparatus, in a side-by-side relationship with each other, each bracket from said two brackets comprising: a main portion (Hoffer: Fig. 2; 146), a mounting member (Hoffer: Fig. 2; 160) disposed at one edge of said main portion, and a support arm (Hoffer: Fig. 2; 142) having a proximal end thereof being securely coupled to said main portion, said support arm extending outwardly from said main portion; and a guide (Hoffer: Fig. 2; 134) having a first portion thereof 
Hoffer fails to disclose a guide having a first portion and a second portion configured to move in a linear direction relative to one another while being interlocked with each other. However, Cheng teaches a guide (Cheng: Fig. 1, 7; 18, 28) having a first portion (Cheng: Fig. 1, 7; 18) thereof securely coupled to one bracket (Cheng: Fig. 1, 7; 16-17) and a second portion (Cheng: Fig. 1, 7; 28) thereof securely coupled to another one bracket (Cheng: Fig. 1, 7; 26-27), said first portion and said second portion configured to move in a linear direction relative to one another while being interlocked with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide in Hoffer with the adjustable guide structure from Cheng, with a reasonable expectation of success, in order to provide a tray structure that is adjustable in length according to apparatus requirement, as well as in the number of available strap receiving holes, thereby allowing the tray to be adapted to an increased number of mounting arrangements (Chen: [0004], [0006]).
Regarding Claim 3, Hoffer, as modified, teaches the apparatus of claim 2, wherein said support arm (Hoffer: Fig. 2; 142) comprises a pair of flanges defining an L-shaped cross-section in a plane normal to a length of said support arm, one flange (Hoffer: Fig. 2; 156) of said pair of flanges being disposed, during said use of said apparatus, generally horizontally and another flange (Hoffer: Fig. 2; 144) of said pair of flanges being disposed, during said use of said apparatus, generally vertically, where said another flange being disposed generally vertically is positioned at one edge of said one flange being disposed generally horizontally.
Regarding Claim 4, Hoffer, as modified, teaches the apparatus of claim 2, further comprising a pair of stops (Hoffer: Fig. 2; 162), each stop from said pair of stops being rigidly secured to a distal end of a respective support arm (Hoffer: Fig. 2; 142).
Claim 6, Hoffer, as modified, teaches the apparatus of claim 2, further comprising a device (Cheng: Fig. 1; P) configured to fix a distance between support arms (Hoffer: Fig. 2; 142) during said use of said apparatus.

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US Patent No. 8,093,499) in view of Cheng et al. (US Pub. No. 2017/0184224) as applied to claim 2 above, and further in view of Perrault et al. (US Patent No. 4,181,279).
Regarding Claim 10, Hoffer, as modified, teaches the apparatus of claim 2, wherein said mounting member (Hoffer: Fig. 2; 160) comprises a flange.
Hoffer fails to explicitly disclose a flange comprising a first portion disposed generally horizontally during use of said apparatus and a second portion disposed generally vertically during said use of said apparatus and extending upwardly from said first portion of said flange. However, Perrault teaches a flange (Perrault: Fig. 2, 6; 35) comprising a first portion (Perrault: Fig. 6; 38) disposed generally horizontally during use of said apparatus and a second portion (Perrault: Fig. 6; 27) disposed generally vertically during said use of said apparatus and extending upwardly from said first portion of said flange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting member and rack in Hoffer with the mounting member structure and slots, respectively, from Perrault, with a reasonable expectation of success, in order to provide a mounting structure that minimize unwanted forces on a rack caused by the weight of supported elements, thereby preventing damage to the rack (Perrault: Col. 1, Ln. 50-58; Col. 7, Ln. 49-58).
Regarding Claim 16, Hoffer, as modified, teaches the apparatus of claim 1, wherein said means for mounting said trays comprises a rack, said rack comprising: and two tray support members (Hoffer: Fig. 1; 126, 128) upstanding in a back- to-back relationship with each other at interior surfaces thereof, each tray support member from said two tray support members (Hoffer: Fig. 1; 104) of said rack, and openings (Hoffer: Fig. 1; 124) in a thickness of said each tray support member and in an open communication with an exterior surface thereof.
Hoffer fails to explicitly disclose a rack comprising a base: one end of said each tray support member being rigidly secured to said base. However, Larsen teaches a rack (Larsen: Fig. 1; 12) comprising a base (Larsen: Fig. 1; 18): one end of each tray support member (Larsen: Fig. 1; 22) being rigidly secured to said base.
Hoffer discloses the claimed invention except for a base at the end of each tray member. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the support members to a base as taught by Larsen, with a reasonable expectation of success, in order to provide a structure that secures the lower ends of the members so that they can stand freely (Larsen: Col. 2, Ln. 51-58), and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 126 USPQ 184.
Hoffer fails to disclose elongated slots in a thickness of said each tray support member and in an open communication with an exterior surface thereof, said slots disposed generally horizontally during use of said apparatus.  However, Perrault teaches slots (Perrault: Fig. 1-2; 18) in a thickness of a tray support member (Perrault: Fig. 1-2; 11) and in an open communication with an exterior surface thereof, said slots disposed in a spaced apart relationship with each other and generally horizontally during use of said apparatus (Perrault: Fig. 2). [Note: See the rejection of claim 10 for motivation.]
Regarding Claim 17, Hoffer, as modified, teaches the apparatus of claim 16, wherein said each tray support member (Hoffer: Fig. 1; 126, 128) comprises a panel with a pair of spaced apart planar surfaces defining a thickness of said each tray support member.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US Patent No. 8,093,499) in view of Cheng et al. (US Pub. No. 2017/0184224) as applied to claim 2 above, and further in view of Trevino (US Patent No. 5,458,019).
Regarding Claim 14, Hoffer, as modified, teaches the apparatus of claim 2, but fails to disclose two cushioning members, each cushioning member from said two cushioning members being disposed on respective support arm in an abutting relationship with the bottom surface of one or more plug-in units being supported on said support respective arm during use of said apparatus. 
However, Trevino teaches cushioning members (Trevino: Fig. 3; 22) being disposed on a support arm (Trevino: Fig. 3; 15, 21) in an abutting relationship with the bottom surface of one or more plug-in units being supported on said respective support arm during use of said apparatus (intended use). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each bracket in Hoffer with a cushioning member from Trevino, with a reasonable expectation of success, in order to provide a resilient means of cushioning elements that are supported on the tray, thereby helping to prevent damage (Trevino: Col. 2, Ln. 28-33).

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2017/0184224) in view of Hoffer et al. (US Patent No. 8,093,499).
Regarding Claim 1, Cheng discloses an apparatus that at least stores objects of varying sizes, said apparatus comprising: an adjustable tray (Cheng: Fig. 1-2; 10-20) configured to support the objects at bottom surfaces thereof; a strap (Cheng: Fig. 4; 81, 82) attachable to said adjustable tray, said strap having ends being releasably securable to each other during use of said apparatus; and a means for mounting (Cheng: Annotated Fig. 1; M) said tray in a generally vertical plane.
(Hoffer: Fig. 1).
Cheng discloses the claimed invention except for a base at the end of each tray member. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use multiple trays as taught by Hoffer, with a reasonable expectation of success, in order to provide multiple pieces of equipment arranged in a stacked configuration (Hoffer: Col. 3, Ln. 49-50), and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 126 USPQ 184.
Regarding Claim 2, Cheng, as modified, teaches the apparatus of claim 1, wherein each tray from said trays comprises: two brackets (Cheng: Fig. 1-2; 10, 20) mounted, during use of said apparatus, in a side-by-side relationship with each other, each bracket from said two brackets comprising: a main portion (Cheng: Fig. 1-2; 16, 26), a mounting member (Cheng: Annotated Fig. 1; M) disposed at one edge of said main portion, and a support arm (Cheng: Annotated Fig. 1; A) having a proximal end thereof being securely coupled to said main portion, said support arm extending outwardly from said main portion; and a guide (Cheng: Fig. 1-2; 18, 28) having a first portion (Cheng: Fig. 1-2; 18) thereof securely coupled to one bracket from said two brackets and a second portion (Cheng: Fig. 1-2; 28) thereof securely coupled to another one bracket from said two brackets, said first portion and said second portion configured to move in a linear direction relative to one another while being interlocked with each other.
Regarding Claim 6, Cheng, as modified, teaches the apparatus of claim 2, further comprising a device (Cheng: Fig. 1; P) configured to fix a distance between support arms (Cheng: Annotated Fig. 1; A) during said use of said apparatus.


    PNG
    media_image1.png
    453
    665
    media_image1.png
    Greyscale

I: Cheng; Annotated Fig. 1

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2017/0184224) in view of Hoffer et al. (US Patent No. 8,093,499) as applied to claim 2 above, and further in view of Ferdinand et al. (US Patent No. 3,765,344).
Regarding Claim 5, Cheng, as modified, teaches the apparatus of claim 2, but fails to disclose each of said first portion of said guide and said second portion of said guide is a tubular member with a hollow interior, one tubular member having a peripheral surface thereof being sized to pass through a hollow interior of another tubular member.
However, Ferdinand teaches a first portion (Ferdinand: Fig. 5; 146’) of a guide and a second portion (Ferdinand: Fig. 5; 148) of said guide that is a tubular member with a hollow interior, one tubular member having a peripheral surface thereof being sized to pass through a hollow interior of another tubular member (Ferdinand: Fig. 5).
(Ferdinand: Col. 1, Ln. 45-48; Col. 5, Ln. 58-67).
Regarding Claim 13, Cheng, as modified, teaches the apparatus of claim 2, but fails to disclose each of said first portion of said guide comprises a first tubular member and wherein said second portion of said guide comprises a second tubular member being sized, in a cross-section, larger or a smaller than a cross-section of said first tubular member, so that first and second tubular member movable in said linear direction while one tubular member from said first and second tubular members is disposed within another tubular member from said first and second tubular members, said first and second tubular members being interlocked with each other.
However, Ferdinand teaches a first portion (Ferdinand: Fig. 5; 146’) of a guide comprises a first tubular member and wherein said second portion (Ferdinand: Fig. 5; 148) of said guide comprises a second tubular member being sized, in a cross-section, larger or a smaller than a cross-section of said first tubular member, so that first and second tubular member movable in said linear direction while one tubular member from said first and second tubular members is disposed within another tubular member from said first and second tubular members, said first and second tubular members being interlocked with each other (Ferdinand: Fig. 5). [Note: See the rejection of claim 5 for motivation.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2017/0184224) in view of Hoffer et al. (US Patent No. 8,093,499) as applied to claim 2 above, and further in view of Eberhard (DE 3111257).
Claim 7, Cheng, as modified, teaches the apparatus of claim 6, But fails to disclose a device that comprises a threaded aperture in one of said first and second portions of said guide and a fastener having a threaded portion configured to operatively engage said threaded aperture and being configured to abut, at a free end thereof, a peripheral surface of another one of said first and second portions of said guide and apply a force onto said peripheral surface, said force being sufficient to prevent a movement of said one portion of said guide in said linear direction relative to another portion of said guide.
However, Eberhard teaches a device comprising a threaded aperture in a first portion (Eberhard: Fig. 1; 26) of a guide and a fastener (Eberhard: Fig. 1; 28) having a threaded portion configured to operatively engage said threaded aperture and being configured to abut, at a free end thereof, a peripheral surface of second portion (Eberhard: Fig. 1; 24) of said guide and apply a force onto said peripheral surface, said force being sufficient to prevent a movement of said one portion of said guide in said linear direction relative to another portion of said guide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide in Cheng with the fixing device connection from Eberhard, with a reasonable expectation of success, in order to provide an alternate means of securing the guide in a specific position that can be actuated without tools and secures against an external surface of a portion of the guide, thereby enabling the guide to be secured within in a greater range and requiring less alignment of elements to function (Eberhard: [0039]-[0040]; Cheng: [0034]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jablow et al. (US Patent No. 7,150,364) in view of Glascott (US Patent No. 2,720,316).
Regarding Claim 24, Jablow discloses a tray, comprising: two brackets (Jablow: Fig. 11; 23, 33) mounted, during use of said tray, in a side-by- side relationship with each other, (Jablow: Annotated Fig. 11; M), a mounting member (Jablow: Annotated Fig. 11; M2) disposed at one edge of said main portion, a support arm (Jablow: Annotated Fig. 11; A) extending outwardly from said main portion, a flange (Jablow: Fig. 11; 20, 30’) extending outwardly from said main portion, an aperture (Jablow: Fig. 11; 21, 31) through a thickness of said flange, and an opening (Jablow: Fig. 11; 22) through said thickness of said flange, said opening being disposed at a distance from said aperture; and a guide (Jablow: Fig. 11; 14), comprising: a first portion (Jablow: Fig. 11; 50’, 52’) extending, through an aperture in one bracket, outwardly from a flange in said one bracket, said first portion being passed, during said use of said tray, through apertures in another bracket from said two brackets, and a second portion disposed within another bracket from said two brackets, said second portion interlocking with said first portion during use of said tray, said first portion and said second portion configured to move in a linear direction relative to one another while being interlocked with each other (Jablow: Col. 3, Ln. 47-65).  
Jablow fails to disclose a slot through said thickness of said flange. However, Glascott teaches a slot (Glascott: Fig. 1; 25) through said thickness of a flange (Glascott: Fig. 1; 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange in Jablow with the slot from Glascott, with a reasonable expectation of success, in order to provide an opening with a means of receiving the neck of a fastener, thereby helping to more firmly mount the tray into position and support a heavy weight (Glascott: Col. 2, Ln. 13-28).
Regarding Claim 25, Jablow discloses a tray bracket, comprising: a main portion (Jablow: Annotated Fig. 11; M); a mounting member (Jablow: Annotated Fig. 11; M2) disposed at one edge of said main portion; a support arm (Jablow: Annotated Fig. 11; A) extending outwardly from said main portion, a flange (Jablow: Fig. 11; 20, 30’) extending outwardly from said main portion, at a distance from said support arm; an aperture (Jablow: Fig. 11; 21, 31) through a thickness of said flange; an opening (Jablow: Fig. 11; 22)  through (Jablow: Fig. 11; 14) extending, through said aperture, outwardly from said flange.  
Jablow fails to disclose a slot through said thickness of said flange. However, Glascott teaches a slot (Glascott: Fig. 1; 25) through said thickness of a flange (Glascott: Fig. 1; 12) [Note: See the rejection of claim 24 for motivation.]

    PNG
    media_image2.png
    527
    722
    media_image2.png
    Greyscale

II: Jablow; Annotated Fig. 11

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Perlant (US Patent No. 4,984,759) in view of Jablow et al. (US Patent No. 7,150,364).
Regarding Claim 25, Perlant discloses a tray bracket, comprising: a main portion (Perlant: Fig. 5; 26); a mounting member (Perlant: Fig. 5; 26) disposed at one edge of said main portion; a support arm (Perlant: Fig. 5; 2) extending outwardly from said main portion, a (Perlant: Fig. 5; 4) extending outwardly from said main portion, at a distance from said support arm; a first aperture (Perlant: Fig. 2; 18) through a thickness of said flange; a second aperture (Perlant: Fig. 2; 18) through a thickness of said support arm; a slot (Perlant: Fig. 2; 16) through said thickness of said flange, said slot being disposed at a distance from said first aperture; and a rod (Perlant: Fig. 1; 20) member, said rod member is so positioned to be aligned with said first and second apertures.
Perlant fails to disclose a tube with a hollow interior. However, Jablow teaches a tube (Jablow: Fig. 3-4; 50, 60) with a hollow interior
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod in Perlant with the hollow tube structure from Jablow, with a reasonable expectation of success, in order to provide a telescopic tube structure that allows the assembly to be adjusted to a desired length, thereby allowing the structure to be adjusted to a wide range of mounting locations (Jablow: Col. 2, Ln. 3-9).

Allowable Subject Matter
Claims 22-23 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631